
	

114 S1381 IS: Trade Transparency Act of 2015
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1381
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Ms. Warren (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require the President to make the text of trade agreements available to
			 the public in order for those agreements to receive expedited
			 consideration
			 from Congress.
	
	
 1.Short titleThis Act may be cited as the Trade Transparency Act of 2015. 2.Public availability of text of trade agreements (a)In generalUnless the President, not later than 60 days before the date of the enactment of an Act to provide the President with trade promotion authority, makes available to the public the scrubbed bracketed text of a trade agreement, the expedited procedures for the consideration of implementing bills under that Act shall not apply to the implementing bill submitted to Congress with respect to that agreement.
 (b)Effect of later enacted lawFederal statutory law adopted after the date of the enactment of this Act is subject to this Act unless such law explicitly excludes such application by reference to this Act.
